 

Exhibit 10.5

 

Electrum Special Acquisition Corporation

700 Madison Avenue, 5th Floor

New York, NY 10065

 

June 10, 2015

  

The Electrum Group LLC

700 Madison Avenue, 5th Floor

New York, NY 10065

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Electrum Special Acquisition Corporation (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), The Electrum Group LLC shall make available to the Company
certain office space and administrative and support services as may be required
by the Company from time to time, situated at 700 Madison Avenue, 5th Floor, New
York, NY 10065 (or any successor location). In exchange therefore, the Company
shall pay The Electrum Group LLC the sum of $10,000 per month on the Effective
Date and continuing monthly thereafter until the Termination Date. The Electrum
Group LLC hereby agrees that it does not have any right, title, interest or
claim of any kind in or to any monies that may be set aside in a trust account
(the “Trust Account”) to be established upon the consummation of the IPO (the
“Claim”) and hereby waives any Claim it may have in the future as a result of,
or arising out of, any negotiations, contracts or agreements with the Company
and will not seek recourse against the Trust Account for any reason whatsoever.

 

  Very truly yours,       ELECTRUM SPECIAL   ACQUISITION CORPORATION       By:
/s/ Eric N. Vincent     Name:  Eric N. Vincent     Title: Chief Executive
Officer

 

Acknowledged and Accepted by:

 

THE ELECTRUM GROUP LLC         By: /s/ Andrew M. Shapiro     Name: Andrew M.
Shapiro     Title:  General Counsel  

 

 

 